Citation Nr: 1740453	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure. 

2.  Entitlement to service connection for left upper extremity and bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975 and from November 1979 to April 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The issues were remanded by the Board for further development in April 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2017, the Veteran was notified that the Veterans Law Judge who conducted his October 2013 Board hearing was no longer available to participate in the decision for his appeal.  The Veteran was also informed that the law required that the Veterans Law Judge who conducts the hearing on an appeal must participate in any decision rendered unless that requirement is waived.  In response, the Veteran requested a new Board hearing held at his local VA RO.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2016).  This case is therefore remanded so that a hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran and provide him and his representative with appropriate notification.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




